Citation Nr: 1737844	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to April 2012.

This matter comes before the Board of Veterans Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, granted entitlement to service connection for left knee meniscal tear with chondromalacia and osteoarthritis, and assigned an initial 10 percent rating.  The Veteran filed a notice of disagreement with the evaluation assigned in July 2013, and the RO issued a statement of the case in September 2013.  The Veteran submitted his substantive appeal in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left knee disability is currently evaluated at 10 percent disabling under Diagnostic Code 5260 for limitation of flexion.  The Veteran, in his November 2013 substantive appeal, contends that his left knee should be afforded a higher evaluation.  He reported that he has continuous pain in his knee and that his knee is unstable and will fall out from under him without notice.  He reported that this occurs 5 or more times each day.  He stated that walking exacerbates the instability and that he has had to change his career to office work as a result of his knee.  The Veteran also reported that his knee will swell 2 or more times per week and gets very fatigued.  The Veteran's most recent examination for his left knee is dated in August 2012, over five years ago.

Based on the foregoing, the Board finds that the evidence suggests that the Veteran's left knee disability has worsened since the last evaluation.  The Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, to include updated VA Medical Center treatment records.

2.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.

The examination report should include range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.

Additionally, the examiner should indicate the presence or absence of lateral instability, recurrent subluxation, and meniscal pathology in the Veteran's left knee and comment on the severity.  

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




